DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "wherein the tag is a spytag" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the tags" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the tag" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is vague and indefinite because it is unclear what type of species is covalently linked to an oligonucleotide. Additionally, it is unclear what are polymerase chain reaction handles. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-9, 11, 18-21, 23-24, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. US 20180088112.
Fan et al. discloses a method of identifying and quantifying macromolecules, e.g. proteins, in a plurality of cells, at single cell level, comprising labelling the macromolecules using a protein binding reagent conjugated with an oligonucleotide, wherein the oligonucleotide comprises a UMI and a cell barcode, pooling the cells, separating the macromolecules and identifying and quantifying the macromolecules by decoding the label, e.g. by sequencing. In some embodiments, oligonucleotide is conjugated to the protein binding reagent through a linker. In some embodiments, the linker comprises a chemical group. In some embodiments, the oligonucleotide comprises the linker. In some embodiments, the chemical group is reversibly attached to the protein binding reagent. In some embodiments, the chemical group is selected from the group consisting of a UV photocleavable group, a streptavidin, a biotin, an amine, and any combination thereof. (para. 6, 98, 118, 124, 298-299, 481, 565, 586-588).
Fan et al.  discloses combinatorial barcoding, (para. 383, 409). The cell identification oligonucleotide is configured to be detachable or non- detachable from the antigen binding reagent (para. 145) . The macromolecule, e.g. protein, may be identified by chromatography, gel electrophoresis (para. 771).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 8-9, 11, 13-24, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. US 20180088112 in view of Zakeri et al. PNAS Vol. 109, no. 12, 20 March 2012, pp. E690-E697.
Fan et al. is discussed above.
With regards to claims 13-14, Fan et al. does not teach that the protein comprises a non-natural amino acid.  However, Fan et al. teaches that “For example, a biological molecule can comprise a first confirmation when unmodified, but can change to a second confirmation when modified. The different conformations can expose barcodes (e.g., stochastic barcodes) of the disclosure to targets. For example, a biological molecule can comprise barcodes that are inaccessible due to folding of the biological molecule. Upon modification of the biological molecule (e.g., acetylation), the biological molecule can change conformation to expose the barcodes. The timing of the modification can provide another time dimension to the method of barcoding of the disclosure (para 0381). 
Fan et al. teaches “In some embodiments, the label comprises a fluorophore, a chromophore, a polypeptide, a protein, an enzyme, an enzyme substrate, a catalyst, a redox label, a radiolabels, an acoustic label, a Raman (SERS) tag, a mass tag, an isotope tag, a magnetic particle, a microparticle, a nanoparticle, an oligonucleotide, or any combination thereof. In some embodiments, the label comprises an enzyme, an enzyme substrate, or a combination thereof, and wherein the enzyme is capable of modifying the enzyme substrate into a corresponding modified enzyme substrate” (para 0230). Which is viewed to be inclusive of instant claims 15-16.
With regards to claim 17, Fan does not teach a spytag. However, Zakari et al. teaches that SpyTag forms an amide bound to its protein partner and could be fused at either terminus or internally and reacted specifically at the mammalian cell surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SpyTag for the method of Fan et al. SpyTag is known to form an amide bound to its protein partner (SpyCatcher) in minutes and the reaction occurs in high yield simply upon mixing and amidst diverse condition of pH, temperature, and buffer. Zakeri et al. teaches that SpyTag reaction was specific at the mammalian cell surface and found that SpyTag formed the covalent complex with high yield both in vitro and inside E. coli (Zakeri et al. Abstract, Results, Discussion bridging para E694-E695).
With regards to claims 29, Fan does not teach that the label and macromolecule are separated prior to identifying and decoding. However, Fan et al teaches that the cell identification oligonucleotide is configured to be detachable or non- detachable from the antigen binding reagent (para. 145). It would have occurred to a person skill in art in order to facilitate a reaction, to adjust conditions of a reaction system, such as “the label and macromolecule are separated prior to identifying and decoding”. There is no evidence to show that the present application has a better yield with respect to Fan et al. and one of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. Routine optimization is not considered inventive and no evidence has been presented that the separation step was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert, denied, 500 U.S. 904 (1991)”
“Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
Thus, an ordinary practitioner would have recognized that the method could be adjusted to maximize the desired results

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	7 June 2022